Citation Nr: 1823822	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-35 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to include as the result of exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from June 1966 to June 1973, and in the Navy from December 1973 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran's service duties at the Ubon Royal Thai Air Force Base (RTAFB) qualify for the application of the presumption of herbicide exposure.  

2.  The Veteran's diagnosed prostate cancer is presumed to have been caused by his herbicide exposure in service.  


CONCLUSION OF LAW

The criteria to establish service connection for prostate cancer have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board grants the benefit sought on appeal  and, therefore, there is no need to further address the VCAA.  

II.  Service Connection 

The Veteran is seeking service connection for his prostate cancer on a presumptive basis due to herbicide exposure in Thailand during the Vietnam War.  See August 2014 statement.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  See 38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  This presumption extends to troops stationed in Thailand during the Vietnam era.  See VA Adjudication Manual M21-1, IV.ii.1.H.5.b.  If a veteran was exposed to an herbicide agent during active service, certain enumerated diseases, including prostate cancer, shall be presumptively service-connected even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309 (e).  

In Thailand, the presumption applies to troops that were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang during the Vietnam Era.  See VA Adjudication Manual M21-1, IV.ii.1.H.5.b. VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  VA has determined that there was use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.  

Here, the Veteran asserts he was exposed to herbicides while serving in Thailand.  After review of the evidence of record, the Board finds that the Veteran's duties at the RTAFB qualify for application of the presumption.  Further, the Veteran's medical records confirm a diagnosis of prostate cancer.  

In sum, the Board has conceded the Veteran's exposure to herbicides during his active service, and the record confirms that the Veteran has been diagnosed with prostate cancer.  Accordingly, service connection for prostate cancer warranted.  


ORDER

Service connection for prostate cancer is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


